DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 01/27/22.
Claims 1, 8, and 13 are amended;
Claims 2, 11, and 14 are canceled;
Claims 20 and 21 are newly added; and
Claims 1, 3-10, 12, 13, and 15-21 are currently pending.
Response to Arguments
35 U.S.C. 102(a)(1) Rejections
Regarding claims 1, 8, and 13, the Applicant argues that “Barve himself identifies top mirror 168 as a DBR (col. 6, lines 52-54) and does not teach or suggest that it might be conductive.  (On the contrary, DBRs that are known in the art comprise dielectric or semiconductor materials.) Even if there were physical contact between the P-Ohmic metal layer 154 and the top mirror 168, Barve does not even hint that the excitation current might be applied through a conductive layer of the top mirror to the active region 172 of the emitter, contrary to the requirements of amended claim 1.” (top paragraph on page 7 of 01/27/22 Remarks)
The Examiner disagrees. Contrary to the Applicant’s argument, the uppermost layer of the top mirror 168 of Barve interpreted as the transparent conductive layer must be conductive for the VCSEL of Barve to be in normal operation. As clearly seen in FIG. 2B of Barve, an electric current applied to the p-ohmic metal layer 154 must flow through the top mirror 168 including the uppermost layer to reach the active region 172 for lasing to occur since the peripheral portions of the VCSEL including layers 164/166 contain dielectric or insulating materials. Although Barve does not explicitly disclose the top mirror 168 comprising a conductive material, the VCSEL structure of Barve implies that the top mirror 168 generally contain a current conducting material. Therefore, the Applicant’s argument is moot and Barve anticipates claim 1.
New Claim 20
Regarding claim 20, the Applicant argues that Barve fails to disclose the transparent conductive layer comprises ITO (last paragraph on page 7 bridging pages 7 and 8 of 01/27/22 Remarks).
The Applicant’s argument is moot in view of a new ground of rejection necessitated by amendment (see detailed rejection below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Barve et al. (US Patent 9,742,153 B1) (08/20/20 IDS).
Regarding claim 1, Barve discloses an optoelectronic device (FIG. 2B), comprising: 
a semiconductor substrate (176, FIG. 2B, col. 6 lines 16-17); 
a first set of thin-film layers (174, FIG. 2B, col. 6 lines 32-34) disposed on the substrate and defining a lower distributed Bragg-reflector (DBR) stack; 
a second set of thin-film layers (172 and 170, FIG. 2B, col. 6 lines 35-51) disposed over the lower DBR stack and defining an optical emission region (160, FIG. 2B), which is contained in a mesa defined by multiple trenches (162, FIG. 2B), which are disposed around the optical emission region without fully surrounding the optical emission region (162 do not fully surround 160, FIG. 2B); 
a third set of thin-film layers (168, FIG. 2B, col. 6 lines 52-54) disposed over the optical emission region and defining an upper DBR stack; 
a transparent conductive layer (an uppermost layer of 168 is transparent to an output wavelength and in electrical contact with 154, FIG. 2B) extending across the mesa over at least the second set of thin-film layers; and 
electrodes (154, FIG. 2B, where 154 comprises a ring portion and a set of partial ring-shaped extended portions, col. 4 lines 33-39), which are disposed around the mesa in gaps between the trenches in electrical contact with the transparent conductive layer (154 are disposed around the mesa between 162 in electrical contact with the uppermost layer of 168, FIG. 2B) and are configured to apply an excitation current through the transparent conductive layer to the optical emission region (“P-Ohmic metal layer 154 may include a layer that makes electrical contact via which electrical current may flow,” col. 7 lines 15-16).
Regarding claim 3, Barve discloses the third set of thin-film layers comprises dielectric layers (the third set of thin-film layers may further include 164, FIG. 2B, where 164 may include dielectric layers, col. 6 line 64 - col. 7 line 3).
Regarding claim 4, Barve discloses the electrodes comprise a metal, which is deposited in vias that extend through the third set of thin-film layers (“P-Ohmic metal layer 154 may include a TiAu layer, a TiPtAu layer, or the like, via which electrical current may flow (e.g., via a bondpad (not shown) that contacts P-Ohmic metal layer 154 through dielectric via openings 156),” col. 7 lines 17-21).
Regarding claim 5, Barve discloses the third set of thin-film layers comprises epitaxial semiconductor layers (168 are epitaxially grown on 176, “Substrate layer 176 may include a base substrate layer upon which epitaxial layers are grown,” col. 6 lines 28-29).
Regarding claim 6, Barve discloses the electrodes are deposited over the third set of thin-film layers (154 are deposited over 168, FIG. 2B).
Regarding claim 7, Barve discloses the first, second and third sets of thin-film layers and the electrodes are disposed on an upper side of the semiconductor substrate (FIG. 2B), and the device comprises a cathode layer (178, FIG. 2B, col. 6 line 16) on a lower side of the semiconductor substrate, opposite the upper side.
Regarding claim 8, Barve discloses an optoelectronic device (FIG. 2B), comprising: 
a semiconductor substrate (176, FIG. 2B, col. 6 lines 16-17); 
a first set of thin-film layers (174, FIG. 2B, col. 6 lines 32-34) disposed on the substrate and defining a lower distributed Bragg-reflector (DBR) stack; 
a second set of thin-film layers (172 and 170, FIG. 2B, col. 6 lines 35-51) disposed over the lower DBR stack and defining a plurality of optical emission regions (multiple emitters 150 including a plurality of emission regions 160, FIG. 2B), which is contained in a mesa defined by multiple trenches (162, FIG. 2B), which are disposed around the optical emission region without fully surrounding the optical emission region (162 do not fully surround 160, FIG. 2B); 
a third set of thin-film layers (168, FIG. 2B, col. 6 lines 52-54) disposed over the optical emission region and defining an upper DBR stack; 
a transparent conductive layer (an uppermost layer of 168 is transparent to an output wavelength and in electrical contact with 154, FIG. 2B) extending across the mesa over at least the second set of thin-film layers; and 
electrodes (154, FIG. 2B, where 154 comprises a ring portion and a set of partial ring-shaped extended portions, col. 4 lines 33-39), which are disposed around the mesa in gaps between the trenches in electrical contact with the transparent conductive layer (154 are disposed around the mesa between 162 in electrical contact with the uppermost layer of 168, FIG. 2B) and are configured to apply an excitation current through the transparent conductive layer to the optical emission region (“P-Ohmic metal layer 154 may include a layer that makes electrical contact via which electrical current may flow,” col. 7 lines 15-16).
Regarding claim 9, Barve discloses at least one of the trenches is common to a pair of neighboring mesas (trenches of neighboring emitters overlap, FIG. 3).
Regarding claim 12, Barve discloses the first, second and third sets of thin-film layers and the electrodes are disposed on an upper side of the semiconductor substrate (FIG. 2B), and the device comprises a cathode layer (178, FIG. 2B, col. 6 line 16) on a lower side of the semiconductor substrate, opposite the upper side.
Regarding claims 13 and 15-19, same rejections as applied to claims 1-7 are maintained since the method claims 13 and 15-19 contain substantially the same limitations as the product claims 1 and 3-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barve et al. in view of YUEN et al. (US PG Pub 2019/0305522 A1) (08/20/20 IDS) .
Regarding claim 10, Barve has disclosed the optoelectronic device outlined in the rejection to claim 8 above except at least one of the electrodes is common to a pair of neighboring mesas. YUEN discloses a similar emitter array (FIG. 2A, [0041]) with adjacent emitters (204, FIG. 2A, [0041]) having shared electrodes (214-2, FIG. 2A, [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Barve with at least one of the electrodes being common to a pair of neighboring mesas as taught by YUEN in order to facilitate a reduction in distance between emitters and thereby improving an utilization of an area of a chip ([0052] of YUEN).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barve et al. in view of HSU et al. (US PG Pub 2017/0256914 A1).
Regarding claim 20, Barve has disclosed the optoelectronic device outlined in the rejection to claim 1 above except the transparent conductive layer comprises indium tin oxide (ITO). HSU discloses a VCSEL (FIG. 20B) comprising a current confinement structure being a topmost layer of an epitaxial structure (20, FIG. 20B, [0087]) including a contact layer (24, FIG. 20B, [0087]) and a transparent conductive layer (60, FIG. 2B, [0087]) positioned between an upper electrode (40, FIG. 20B, [0087]) and an upper DBR (23, FIG. 20B, [0087]), wherein the transparent conductive layer comprises indium tin oxide ([0067]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the current confinement structure of Barve with the current confinement structure having the transparent conductive layer made of ITO as taught by HSU in order to eliminate resistive layer confinement structure and obtain desired emission angle ([0073]-[0074] of HSU).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828